Citation Nr: 9925867	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from November 
1942 to April 1946.  He served in the United States Coast 
Guard and his decorations include the World War II Victory 
Medal, the Asiatic-Pacific Medal with one bronze star; and 
the European African Middle Eastern Medal with one bronze 
star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for skin cancers of the left leg and knee.  


FINDING OF FACT

The available medical evidence does not suggest that there is 
an etiological relationship between the currently manifested 
skin disorder (diagnosed as actinic keratosis) and the 
veteran's period of active military service, to include 
prolonged sun exposure therein.  


CONCLUSION OF LAW

As a well grounded claim has not been presented, service 
connection is denied for a skin disorder.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated his desire to obtain service-
connected benefits for a skin disorder affecting his entire 
body, including a swollen leg on the left side, skin cancer, 
and multiple keratosis.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Medical Evidence

Service medical records show that the veteran was diagnosed 
with urticaria on March 13, 1946, following evaluation for 
complaints of intense itching and raised rash.  Physical 
examination revealed a flat-like elevation about the trunk 
and knee with smaller lesions throughout the body.  On 
examination, the left knee and hands were painful, swollen, 
and hot.  Thereafter, a differential diagnosis of acute 
rheumatic fever was made.  A March 15, 1946 treatment note 
indicates that the veteran was much improved and the 
urticaria had disappeared.  He was discharged to duty on 
March 16.  

The report of the veteran's April 1946 separation examination 
shows that his skin was clinically evaluated as normal.  

The record includes a January 1998 statement from Sidney E. 
Clevinger, M.D., the veteran's private physician.  Dr. 
Clevinger noted that a January 1998 physical examination of 
the skin had revealed a lot of actinic keratoses and some 
solar damage, with no infections noted.  

In a March 1998 statement, the veteran reported that he had a 
skin cancer removed in 1945 following his service in North 
Africa and the Pacific, and he noted his belief that this 
skin cancer was caused by extreme sun rays.  In a May 1998 
statement, he indicated that the periodic necessity for the 
removal of skin cancers since 1946 indicated that this had 
been a chronic problem for him since that time. 

In June 1998, the veteran was again examined by Dr. 
Clevinger, who stated that VA had inquired about a number of 
his skin procedures.  It was noted that the veteran had 
multiple keratotic lesions all over his body from old solar 
damage related to his military days.  Physical examination of 
the skin revealed multiple keratotic lesions on his arms, 
face, and legs.  

In a September 1998 statement, the veteran indicated that he 
has had quite a lot of skin cancers removed since his 
military days and more come once and awhile.  He noted that 
he doesn't spend much time in the sun because he can't handle 
the heat.  

In November 1998, the veteran was afforded a hearing before a 
local hearing officer at the St. Petersburg RO.  He testified 
that while serving in the Coast Guard, he served in North 
Africa, Italy, Southern France, and in the South Pacific, to 
include Hawaii, Okinawa, and the Philippines.  He stated that 
he was a Seaman First Class, which basically involved all 
deck work, and he estimated that he spent approximately 8 
hours per day topside.  According to the veteran, he suffered 
a severe sunburn on one occasion while painting the ship's 
hull.  He noted that they were never given any type of 
sunscreen protection or lotion.  The veteran also indicated 
that he once had a mole removed by two pharmacists which 
subsequently became infected.  He reported that his initial 
post-service treatment for lesions occurred in 1958.  He also 
reported treatment in the 1970's and 1980's by skin 
specialists.  It was noted that he had attempted to obtain 
records pertaining to this post-service treatment but the 
records could not be located due to death/relocation of the 
physicians.  

The veteran testified that his post-service employment 
included working with the Fire Department, where they were 
always fully covered with motor coats and/or other gear.  The 
veteran noted that he had been treated by Dr. Clevinger for 
approximately 10 years, for treatment of skin problems which 
included removal of keratotic lesions on his arms and his 
face.  He noted that he had informed Dr. Clevinger that he 
had lesions during his military career, and that it was his 
feeling that they were related to his military service.  The 
veteran estimated that approximately 20 lesions had been 
removed in the time (about 49 years) since his discharge from 
active service.  


Analysis

As noted, the veteran must submit evidence of a well grounded 
claim.  In order for a claim to be well grounded, there must 
be (1) competent evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus, or link, between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a skin disorder.  
Specifically, the service medical records are negative for 
treatment of actinic keratosis or skin cancer.  Although the 
veteran was assessed with urticaria in 1946, a differential 
diagnosis of acute rheumatic fever was later made in 
conjunction with symptoms of swollen knees and hands, and 
there is no evidence of in-service treatment for keratotic 
lesions of the type which are currently manifested.  

Furthermore, at the time of the veteran's April 1946 
separation examination, the skin was clinically evaluated as 
normal, and no residuals were noted with regard to his March 
1946 treatment for urticaria versus acute rheumatic fever.  
In addition, the veteran has indicated that following his 
active duty discharge, he was initially seen for skin lesion 
removal in 1958.  Thus, there is no evidence of post-service 
treatment for a skin disorder for a period of more than 10 
years following his separation from active service.   As 
such, the available evidence does not provide support for the 
veteran's contention that his currently manifested skin 
disorder had its onset during the period of active duty.  

The veteran contends that his currently manifested skin 
problems are related to his period of service in the Coast 
Guard and prolonged sun exposure therein, particularly in 
tropical duty stations.  He has also claimed that he was 
diagnosed and treated for skin cancer and/or skin lesions 
while in service.  However, as a layman the appellant is not 
competent to offer opinions on medical causation and/or 
diagnosis, and moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The Board also notes that the veteran's private physician has 
indicated that the veteran has multiple keratotic lesions all 
over his body from old solar damage related to his military 
days.  As the record lacks evidence of in-service treatment 
for actinic keratosis, skin lesions or documentation of 
excessive in-service sun exposure, it appears that this 
opinion was based entirely upon history as provided by the 
veteran.  In the Board's view, therefore, there is no 
competent medical evidence which suggests that the veteran's 
currently manifested actinic keratosis is related to sun 
exposure from the period of military service.  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of an etiological 
link, or nexus, between the currently manifested actinic 
keratosis and the period of active military service which 
ended in 1946, to include prolonged sun exposure therein.  
Thus, the requirements for a well grounded claim have not 
been met, and accordingly, the claim for service connection 
for a skin disorder must be denied.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for a skin disorder.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

